Citation Nr: 1445838	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  12-07 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for esophageal cancer, with the appellant acting as substituted claimant.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel



INTRODUCTION

The Veteran had active service in the United States Army from January 1967 to March 1970, to include duty in the Republic of Vietnam; he died in March 2012.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Veteran had perfected his appeal to the Board prior to his death in March 2012.  

If a claimant dies while a claim or appeal for any benefit under a law administered by VA was pending, a living person who would be eligible to receive accrued benefits due to the claimant may, not later than one year after the date of the death of the claimant, request to be substituted as the claimant for the purposes of processing the claim to completion.  See 38 U.S.C.A. § 5121A (West 2002 & Supp. 2013).  Statutory guidelines allow a person who could be considered an accrued benefits claimant to substitute for a deceased claimant to continue adjudication of the deceased claimant's claim.  The provisions of the statute apply to the claim of any claimant who dies on or after October 10, 2008.   See Pub. L. No. 110-389, § 212.  The appellant is the Veteran's surviving spouse, who is a person who could otherwise file a claim for accrued benefits, and the Veteran died while his appeal was pending subsequent to October 10, 2008.  Thus, via an October 2012 determination by the RO, she was determined to have been properly substituted to pursue the claim for service connection on the Veteran's behalf.  

The entire claims file, to include the portion contained electronically, has been reviewed in this case.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran had perfected an appeal for entitlement to service connection for esophageal cancer prior to his death in March 2012.  The appellant, the Veteran's surviving spouse, has successfully substituted herself for the Veteran, and pursues the claim in his stead.  As opposed to an affirmative claim for accrued benefits, which has not been forwarded here, a substituted claimant acts for the Veteran in pursuing the claim for compensation (as opposed to pursuing her own claim).  Thus, for a claim for service connection, additional development can occur despite the unfortunate death of the Veteran.

Essentially, the Veteran had forwarded the contention that esophageal cancer was caused by his active military service.  The appellant continues to forward this contention, and argues that direct exposure to herbicides in the Republic of Vietnam ultimately caused the esophageal cancer to develop.  It is uncontroverted that prior to his death in March 2012, the Veteran had a current diagnosis of esophageal cancer.  Further, the Veteran's DD Form 214 reflects that he had service in the Republic of Vietnam, and thus, he is conceded to have been exposed to herbicide agents in that country.  

While there are several disabilities that are presumed to have been incurred in service as a result of herbicide exposure in Vietnam, esophageal cancer is not among them.  See 38 C.F.R. §§ 3.307, 3.309.  Nonetheless, if it can be established that herbicide exposure did, on a direct basis, cause the Veteran to develop his esophageal cancer, service connection would still be warranted.  

The appellant has submitted a private medical letter, dated in March 2012, which is somewhat supportive of the forwarded allegations.  Specifically, it was noted that the Veteran had stage IV esophageal cancer and had required systemic chemotherapy for the treatment of the disease.  With respect to etiology, the physician (a medical oncologist) stated that "[the Veteran's] malignancy could have been caused by his exposure to Agent Orange while in Vietnam."  No rationale as to why the oncologist felt that there was a potential for causal linkage between esophageal cancer and herbicide exposure was offered in connection with the opinion.  

Essentially, the private oncology opinion is rather equivocal in nature and, as noted, contains no rationale to support its conclusion.  As that is the case, it is of limited probative value with respect to the resolution of the appeal.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Despite this, it does, at the very least, suggest that there is a possible relationship between the Veteran's esophageal cancer and his exposure to herbicides in Vietnam on a direct basis.  Accordingly, the duty to assist the appellant via the obtaining of a comprehensive VA medical opinion is triggered.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition to securing an expert medical opinion, it is noted that a VA examination report, dated in April 2011, identified that the Veteran was in receipt of disability benefits from the Social Security Administration (SSA).  It does not appear as if records from that agency are part of the claims file, and as any records held in federal custody are considered as constructively part of the record, the RO must attempt to secure records from SSA prior to the adjudication of the claim.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and obtain all records for the Veteran regarding any disability determinations made by that agency.  Upon receipt of the records, associate copies with the claims file.  Should no records be obtained after an exhaustive search, so annotate the claims file.  

2.  Dispatch the claim to a VA oncologist (or other appropriate specialist with expertise in esophageal cancer) for an expert medical opinion.  In this regard, the following is asked of the reviewing physician:  

Is it at least as likely as not (50 percent probability or greater) that the Veteran's esophageal cancer, which was present at the time of his death in March 2012, was caused, on a direct basis, by his conceded exposure to herbicides in the Republic of Vietnam while on active duty in the U.S. Army.  The private oncology opinion of March 2012 should specifically be referenced when coming to a conclusion.   A rationale must accompany all conclusions reached in the narrative portion of the examination report.  

3.  Following the above-directed development, re-adjudicate the claim for service connection.  Should the claim not be granted, issue an appropriate supplemental statement of the case to the appellant and her representative and forward the claim to the Board for adjudication.     

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



